DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 7, 13, 14, and 18 are objected to because of the following informalities:  
Claim 3 recites “the each tuple size”. The Examiner believes that this is a typographical mistake.
Claim 4 recites “the each tuple size”. The Examiner believes that this is a typographical mistake.
Claim 7 recites “the each value” and “with the each value”. The Examiner believes that this is a typographical mistake. 
 Claim 13 recites “the each factor”. The Examiner believes that this is a typographical mistake.
Claim 14 recites “the each factor”. The Examiner believes that this is a typographical mistake.

Claim 18 recites “the each tuple size”. The Examiner believes that this is a typographical mistake.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoder et al. (US 20120066062 A1, hereinafter Yoder).

Regarding Claim 1, Yoder discloses in a computer system that implements a factor analysis tool on one or more hardware processors with memory coupled thereto ([0019]: FIG. 7 illustrates a data processing system according to one embodiment; [0038]: For example, in FIG. 3, an aggregated spending profile (341) is generated via the factor analysis (327) and cluster analysis (329) to summarize (335) the spending patterns/behaviors reflected in the transaction records), a method comprising: 
receiving a request from a client ([0039]: In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party), and 
([0046]: For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data; [0224]: In one embodiment, reporting includes analytics and metrics; [0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors); 
making evaluations of the key factors for the population of records ([0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors and weights to decide whether an eligible enrollee should be provided with an offer (186) (or anything else). In one embodiment, an analysis to determine the factors/parameters and weights is performed on an individual enrollee basis to allow customized targeting); and 
transmitting one or more of the evaluations to the client ([0257]: FIG. 12 shows a method to arrange the delivery of real-time messages according to one embodiment. In FIG. 12, a computing apparatus is configured to… transmit (233) the advertisement to a user (101) in the target set in response to a transaction of the user (101) being processed at the transaction handler (103) matching the requirements of a selected trigger (247)).

Regarding Claim 2, Yoder discloses the method of claim 1, 
wherein the request identifies root factors (Fig. 1, Fig. 4, Fig. 9; [0245]: The portal (143) is configured to perform an analysis to identify variables or factors that can be used to specify the target set of users (101) that is likely to take the offers (186); 
factors ([0246]: In one embodiment, once the marketer (241) specifies the desired purchase type, the portal (143) is configured to automatically determine a target set of users (101), based on the spending patterns reflected in the transaction data (109); and 
wherein the key factors are selected from among the set of candidate factors ([0246]: For example, the portal (143) is configured to perform a cluster analysis and/or a factor analysis to identify the parameters to define the target set of users (101)).

Regarding Claim 3, Yoder discloses the method of claim 2, wherein the generating comprises: 
initializing the set of candidate factors ([0324]: In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301)); and 
for each tuple size of a plurality of tuple sizes: generating a plurality of tuples of the root factors, each of the generated tuples having size equal to the each tuple size (Fig. 2; [0328]: In one embodiment, the aggregation (317) includes the application of the definitions (309) for these variables (e.g., 311, 313, and 315) to the transaction records (301) to generate the variable values (321). The transaction records (301) are aggregated to generate aggregated measurements (e.g., variable values (321)) that are not specific to a particular transaction [The variable 311, 313, and 315 correspond to the plurality of tuples]); and 
adding the generated tuples to the set of candidate factors (Fig. 2; [0341]: Once the factor definitions (331) are obtained from the factor analysis (327), the factor definitions (331) can be applied to the variable values (321) to determine factor values (344) for the aggregated spending profile (341)).

Regarding Claim 4, Yoder discloses the method of claim 3, wherein the plurality of tuples comprises all combinations of the root factors having the each tuple size (Fig. 2; [0324]: In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301). The variables (e.g., 311, 313, and 315) are defined in a way to have meanings easily understood by an ordinary person. For example, variables (311) measure the aggregated spending in super categories; variables (313) measure the spending frequencies in various areas; and variables (315) measure the spending amounts in various areas [The variable 311, 313, and 315 correspond to the tuples comprising all combinations of the root factors, including aggregated spending, spending frequencies, and spending amounts]).

Regarding Claim 5, Yoder discloses the method of claim 1, wherein the request identifies root factors, and the method further comprises extracting the sample of records from the population of records by: 
combining the root factors into a joint factor ([0329]: In one embodiment, the transaction records (301) are aggregated according to a buying entity); 
evaluating values of the joint factor for the population of records ([0329]: The aggregation (317) can be performed at account level, person level, family level, company level, neighborhood level, city level, region level, etc. to analyze the spending patterns across various areas (e.g., sellers, products or services) for the respective aggregated buying entity); and 
generating the sample of records by stratified sampling of the population of records according to the values of the joint factor ([0333]: In one embodiment, the variable values (e.g., 323, 324, . . . , 325) associated with an entity ID (322) are considered the random samples of the respective variables (e.g., 311, 313, 315), sampled for the instance of an entity represented by the entity ID (322). Statistical analyses (e.g., factor analysis (327) and cluster analysis (329)) are performed to identify the patterns and correlations in the random samples).

Regarding Claim 6, Yoder discloses the method of claim 5, further comprising: 
adding a column for the joint factor to a database storing the population of records ([0039]: In one embodiment, a data warehouse (149) as illustrated in FIG. 4 is coupled with the transaction handler (103) to store the transaction data (109) and other data, such as account data (111), transaction profiles (127) and correlation results (123)); and 
for each record of the population of records: determining a corresponding value of the joint factor (Fig. 4; [0398]: The portal (143) is coupled to the data warehouse (149) to provide information based on the transaction records (301), such as the transaction profiles (127) or aggregated spending profile (341)); and 
storing the corresponding value in the added column ([0316]: The transaction data (109) may include transaction records (301); and in one embodiment, an aggregated spending profile (341) is generated from the transaction records (301), in a way illustrated in FIG. 2, to summarize the spending behavior reflected in the transaction records (301); [0398]: The transaction handler (103) records the transactions in the data warehouse (149)).

Regarding Claim 7, Yoder discloses the method of claim 5, wherein the generating the sample of records comprises: 
initializing the sample of records ([0324]: In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301)); 
([0054]: In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria); 
determining a target number of records in the sample of records with the each value ([0360]: Thus, in one embodiment, when the numbers of transactions associated with an entity ID (322) is below a threshold, the variable values (e.g., 323, 324, . . . , 325) corresponding to the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327)); 
in at least one case where the target number of records is greater than zero: extracting the target number of records with the each value from the population of records ([0361]-[0362]: In one example, if the total number of transactions during the first and last months of the time period under analysis is zero, the transactions associated with the entity ID (322) are inconsistent in the time period and thus are not used in the cluster analysis (329) and/or the factor analysis (327)… In FIG. 3, the computation models (e.g., as represented by the variable definitions (309)) are applied (359) to the remaining account data (e.g., transaction records (301)) to obtain data samples for the variables); and 
adding the target number of extracted records to the sample of records ([0362]: The data points associated with the entities, other than those whose transactions fail to meet the minimum requirements for activity, consistency, diversity, etc., are used in factor analysis (327) and cluster analysis (329)).

Regarding Claim 8, Yoder discloses the method of claim 7, wherein the generating the sample of records further comprises 
([0360]: Thus, in one embodiment, when the numbers of transactions associated with an entity ID (322) is below a threshold, the variable values (e.g., 323, 324, . . . , 325) corresponding to the entity ID (322) are not used in the cluster analysis (329) and/or the factor analysis (327)); and 
the determining the target number of records comprises, for at least a given value of the joint factor: 
making a determination of a preliminary number of records; and adjusting the preliminary number to determine the target number of records; so that the generated sample of records has the target size ([0365] In one embodiment, the number of clusters is determined from clustering analysis. For example, a set of cluster seeds can be initially identified and used to run a known clustering algorithm. The sizes of data points in the clusters are then examined. When a cluster contains less than a predetermined number of data points, the cluster may be eliminated to rerun the clustering analysis).

Regarding Claim 9, Yoder discloses the method of claim 5, wherein the root factors are categorical variables ([0180]: For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories).

Regarding Claim 10, Yoder discloses the method of claim 1, 
wherein each record of the sample of records comprises factor values for respective factors of a set of candidate factors and a label value for the target metric ([0071]: In one embodiment, the aggregated spending profile (341) is used to provide intelligence information about the spending patterns, preferences, and/or trends of the user (101)… For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101) [The factor values (344) corresponds to the factor values, and the cluster ID (343) corresponds to the label value]), and 
wherein the analyzing comprises: training a classification machine learning tool on the sample of records, with the factor values being training inputs and the label value being a training output ([0071]: For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101)); 
evaluating, from the trained classification machine learning tool, respective feature importances of a plurality of factors among the set of candidate factors ([0214]: In one embodiment, the portal (143) is to provide data insight to merchants and/or advertisers. For example, the portal (143) can provide the transaction profile (127) of the user (101), audience segmentation information, etc.; [0268]: In one embodiment, the visualization tool allows the marketers (241) to browse relevant data in a graphical way and provides a possibility for serendipitous learning); and 
identifying the key factors among the set of candidate factors based on the feature importances ([0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors and weights to decide whether an eligible enrollee should be provided with an offer (186) (or anything else)).

Regarding Claim 11, Yoder discloses the method of claim 10, wherein the identifying the key factors comprises: 
determining that the feature importance of a given one of the candidate factors is greater than or equal to a predetermined threshold ([0258]: For example, the user segment identification (243) may use threshold values corresponding to fields in the aggregated spending profiles (e.g., 341) to select users (e.g., 101) based on spending pattern); and
identifying the given candidate factor as one of the key factors ([0258]: the portal (143) is configured to use the aggregated spending profiles (e.g., 341) generated by the profile generator (121) and the threshold values to identify the target set of users (e.g., 101). For example, the user segment identification (243) may use threshold values corresponding to fields in the aggregated spending profiles (e.g., 341) to select users (e.g., 101) based on spending pattern; and the portal (143) is configured to use the aggregated spending profiles (e.g., 341) generated by the profile generator (121) and the threshold values to identify the target set of users (e.g., 101)).

Regarding Claim 13, Yoder discloses the method of claim 1, wherein the making evaluations comprises, for each factor of the key factors, determining distinct
 scores for respective values of the each factor ([0285]: In one embodiment, the computing apparatus is configured to determine a score for each of the plurality of triggers; [0391]: For example, if the likelihood of the user (101) to purchase each of two types of products is known, the scores can be used to determine the likelihood of the user (101) buying one of the two types of products if the user (101) is known to be interested in the other type of products).

Regarding Claim 15, Yoder discloses the method of claim 13, further comprising:
 selecting one or more highest ones of the distinct scores; wherein each of the transmitted one or more evaluations identifies the respective value and the corresponding key factor of a selected score ([0285]: In one embodiment, the computing apparatus is configured to determine a score for each of the plurality of triggers; [0391]: For example, if the likelihood of the user (101) to purchase each of two types of products is known, the scores can be used to determine the likelihood of the user (101) buying one of the two types of products if the user (101) is known to be interested in the other type of products).

Regarding Claim 16, Yoder discloses the method of claim 1, wherein the population of records comprises at least one million records ([0003]: Millions of transactions occur daily through the use of payment cards, such as credit cards, debit cards, prepaid cards, etc. Corresponding records of the transactions are recorded in databases for settlement and financial recordkeeping (e.g., to meet the requirements of government regulations).

Regarding Claim 17, Yoder discloses one or more computer-readable media storing instructions (Fig. 1; [0421]:  In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium) which, when executed by one or more hardware processors configured to handle a factor analysis request (Fig. 1; [0038]: For example, in FIG. 3, an aggregated spending profile (341) is generated via the factor analysis (327) and cluster analysis (329) to summarize (335) the spending patterns/behaviors reflected in the transaction records (301)), cause the one or more hardware processors to perform operations comprising: 
([0039]: In FIG. 4, a portal (143) is coupled with the data warehouse (149) to provide data or information derived from the transaction data (109), in response to a query request from a third party), 
analyzing a sample of records, from a population of records, to identify key factors for a target metric ([0046]: For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data; [0224]: In one embodiment, reporting includes analytics and metrics; [0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors); 
making evaluations of the key factors for the population of records ([0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors and weights to decide whether an eligible enrollee should be provided with an offer (186) (or anything else). In one embodiment, an analysis to determine the factors/parameters and weights is performed on an individual enrollee basis to allow customized targeting); and 
outputting one or more of the evaluations in response to the factor analysis request ([0257]: FIG. 12 shows a method to arrange the delivery of real-time messages according to one embodiment. In FIG. 12, a computing apparatus is configured to… transmit (233) the advertisement to a user (101) in the target set in response to a transaction of the user (101) being processed at the transaction handler (103) matching the requirements of a selected trigger (247)).

Regarding Claim 18, Yoder discloses the one or more computer-readable media of claim 17, wherein the operations further comprise: 
generating a set of candidate factors from root factors by: initializing the set of candidate factors ([0324]: In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301)); and 
for each tuple size of a plurality of tuple sizes: generating a plurality of tuples of the root factors, each of the generated tuples having size equal to the each tuple size (Fig. 2; [0328]: In one embodiment, the aggregation (317) includes the application of the definitions (309) for these variables (e.g., 311, 313, and 315) to the transaction records (301) to generate the variable values (321). The transaction records (301) are aggregated to generate aggregated measurements (e.g., variable values (321)) that are not specific to a particular transaction [The variable 311, 313, and 315 correspond to the tuples]); and 
adding the generated tuples to the set of candidate factors (Fig. 2; [0341]: Once the factor definitions (331) are obtained from the factor analysis (327), the factor definitions (331) can be applied to the variable values (321) to determine factor values (344) for the aggregated spending profile (341)); and 
extracting the sample of records from the population of records by: combining the root factors into a joint factor ([0333]: In one embodiment, the variable values (e.g., 323, 324, . . . , 325) associated with an entity ID (322) are considered the random samples of the respective variables (e.g., 311, 313, 315), sampled for the instance of an entity represented by the entity ID (322). Statistical analyses (e.g., factor analysis (327) and cluster analysis (329)) are performed to identify the patterns and correlations in the random samples); 
([0329]: The aggregation (317) can be performed at account level, person level, family level, company level, neighborhood level, city level, region level, etc. to analyze the spending patterns across various areas (e.g., sellers, products or services) for the respective aggregated buying entity); and 
generating the sample of records by stratified sampling of the population of records according to the values of the joint factor ([0333]: In one embodiment, the variable values (e.g., 323, 324, . . . , 325) associated with an entity ID (322) are considered the random samples of the respective variables (e.g., 311, 313, 315), sampled for the instance of an entity represented by the entity ID (322). Statistical analyses (e.g., factor analysis (327) and cluster analysis (329)) are performed to identify the patterns and correlations in the random samples).

Regarding Claim 19, Yoder discloses the one or more computer-readable media of claim 17, wherein each record of the sample of records comprises categorical factor values for respective factors of a set of candidate factors and a label value for the target metric ([0180]: For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories) ([0224]: In one embodiment, reporting includes analytics and metrics, such as lift, conversion, category differentials (e.g., spending patterns, transaction volumes, peer groups), and reporting by program, campaign, cell, GeoCode, proximity, ad-hoc, auditing, etc.), and 
wherein: the analyzing operation further comprises: training a classification machine learning tool on the sample of records, with the factor values being training inputs and the label value being a training output ([0071]: For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101)); Fig. 4; [0222]: In one embodiment, the portal (143) provides a visualization tool to allow the user to see clusters of data based on GeoCodes, proximity, transaction volumes, spending patterns, zip codes, customers, stores, etc.); 
evaluating, from the trained classification machine learning tool, respective feature importances of a plurality of factors among the set of candidate factors ([0214]: In one embodiment, the portal (143) is to provide data insight to merchants and/or advertisers. For example, the portal (143) can provide the transaction profile (127) of the user (101), audience segmentation information, etc.; [0268]: In one embodiment, the visualization tool allows the marketers (241) to browse relevant data in a graphical way and provides a possibility for serendipitous learning); and 
identifying the key factors among the set of candidate factors based on the feature importances ([0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors and weights to decide whether an eligible enrollee should be provided with an offer (186) (or anything else)); and 
the making evaluations operation further comprise: evaluating respective scores for each of the factor values of the key factors ([0232]: In one embodiment, the portal (143) is configured to rank the triggers according to their potential to increase revenue via the offer (e.g., 186) delivered via the respective triggers; [0275] In one embodiment, the portal (143) is configured to make trigger recommendations using a location score); and 
([0239]: In one embodiment, the portal (143) allows the marketer (241) to identify a targeting objective and obtain a report of ranked and/or suggested triggers (247) that can be effective for the targeting objective. Such a report helps the marketer (241) select triggers for the targeting objective).
 
Regarding Claim 20, Yoder discloses a system comprising: 
one or more hardware processors, with memory coupled thereto (Fig. 1; [0435]: In one embodiment, the transaction terminal (105) includes a memory (167) coupled to the processor (151)); 
computer-readable media storing instructions, executable by the one or more hardware processors, for responding to a request (Fig. 1; [0421]: In one embodiment, the transaction handler (103) includes a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium), the instructions comprising: 
first instructions for obtaining an identifier of a target metric, and root factors, for a population of records ([0246]: For example, the portal (143) is configured to perform a cluster analysis and/or a factor analysis to identify the parameters to define the target set of users (101) [The parameters correspond to the a target metric and root factors]); 
second instructions for generating a set of candidate factors from the root factors ([0248]: Since the portal (143) identifies the variables or factors relevant to the desired transactions based on correlation relationships in the transaction data (109), the portal (143) can discover variables or factors that are non-obvious to typical marketers)); 
([0362]: In FIG. 3, the computation models (e.g., as represented by the variable definitions (309)) are applied (359) to the remaining account data (e.g., transaction records (301)) to obtain data samples for the variables); 
fourth instructions for analyzing the sample of records to identify key factors, among the set of candidate factors, for the target metric ([0252]: In one embodiment, an analysis to determine the factors/parameters and weights is performed on an individual enrollee basis to allow customized targeting);  
fifth instructions for making respective evaluations of values of the key factors, for the population of records ([0252]: In one embodiment, the message broker (201) is configured to use selected enrollees' past behavior to find key factors and weights to decide whether an eligible enrollee should be provided with an offer (186) (or anything else). In one embodiment, an analysis to determine the factors/parameters and weights is performed on an individual enrollee basis to allow customized targeting); and 
sixth instructions for outputting one or more of the evaluations as a response to the request ([0257]: FIG. 12 shows a method to arrange the delivery of real-time messages according to one embodiment. In FIG. 12, a computing apparatus is configured to… transmit (233) the advertisement to a user (101) in the target set in response to a transaction of the user (101) being processed at the transaction handler (103) matching the requirements of a selected trigger (247)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 20120066062 A1, hereinafter Yoder) in further view of Schobel (US 20210327540 A1).

Regarding Claim 12, Yoder discloses the method of claim 10.
 However, Yoder does not explicitly teach “wherein the respective feature importances of a given one of the factors is evaluated based on: an area under a curve (AUC); chi-square evaluation; or random permutation of the given factor.”
On the other hand, in the same field of endeavor, Schobel teaches
wherein the respective feature importances of a given one of the factors is evaluated based on ([0061]: The variable selection stage involves performing variable selection operations (e.g., feature selection, parameter selection), to bring the number of variables to a manageable and appropriate range… In many supervised learning problems, variable selection can be important for a variety of reasons including generalization performance, running time requirements and constraints and interpretational issues imposed by the problem itself):  
([0016]: In embodiments, the performance metric associated with each of the plurality of classification algorithms includes at least one of … area under the curve (AUC) measure); 
chi-square evaluation ([0198]: Input variables were identified with Wilcoxon rank sum and Chi-square tests); or 
random permutation of the given factor ([0210]: Variable selection for model training may be performed by several methods…  This ranking is based on scores attributed to all original variables listed for selection compared to reference variables, known as shadow variables, which are created by random permutations of the original ones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yoder to incorporate the teachings of Schobel to include “wherein the respective feature importances of a given one of the factors is evaluated based on: an area under a curve (AUC); chi-square evaluation; or random permutation of the given factor.”
The motivation for doing so would be to evaluate machine learning models using various types of metrics, as recognized by Schobel ([0099] of Schobel: In embodiments, the candidate classification machine learning model 130 can be evaluated by further performance metrics).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 20120066062 A1, hereinafter Yoder) in further view of Gandenberger (US 20200103886 A1).

Regarding Claim 14, Yoder discloses the method of claim 13, wherein the target metric is binary-valued ([0224]: In one embodiment, reporting includes analytics and metrics, such as lift, conversion, category differentials (e.g., spending patterns, transaction volumes, peer groups), and reporting by program, campaign, cell, GeoCode, proximity, ad-hoc, auditing, etc. [binary valued is a type of metric]), 
the distinct scores include a corresponding score for a given value of the respective values ([0285]: In one embodiment, the computing apparatus is configured to determine a score for each of the plurality of triggers, based on an amount of transactions performed at the location of a respective trigger and a probability of a transaction at the location of the respective trigger followed by a transaction at a location of a merchant for which the message is to be transmitted. In one embodiment, the triggers are ranked based on the score), and 
However, Yoder does not explicitly teach “the corresponding score is determined as proportional to a harmonic mean of an F-beta score for the given value and a feature importance for the each factor”
On the other hand, in the same field of endeavor, Gandenberger teaches the corresponding score is determined as proportional to a harmonic mean of an F-beta score for the given value and a feature importance for the each factor ([0009]: One such combined metric may take the form of an F-beta score, which constitutes a weighted harmonic average of precision and recall, where one of these metrics (typically recall) is weighted more heavily than the other; [0148]: In another implementation, an event prediction model may be configured such that… the event prediction model outputs a binary indication of whether or not it predicts an event occurrence to be forthcoming).

The motivation for doing so would be to combine precision and recall into a single metric, as recognized by Gandenberger ([0009] of Gandenberger: Existing approaches for evaluating event prediction models typically attempt to combine precision and recall into a single metric that is intended to represent the performance of an event prediction model).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/S.D.H./Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168